 In the Matterof AIRTEMP DIVISION OF CHRYSLERCORPORATIONandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,CIOCase No.- R-2157.-Decided December 5, 191.0Jurisdiction:cooling and heating equipment manufacturing industry.Investigation and Certification of Representatives:existence of question :refusalto accord recognition to union; election necessary.Unit Appropriate for Collective Bargaining:all production employees and thoseemployees directly associated with production, such as tooland die makers,and all maintenance employees, excluding plant protection, office and clericalemployees (wherever located), foremen, assistant foremen, working andnon-workinggroup leaders, inspectors, employees in the engineering depart-ment, supervisors, and others having the right to hire and discharge.Larkin, Rathbone cPerry,byMr. T. R. Isermanand-M,,;,.-J.D.Leary,of New York City, for the Company.Mr. Ernest De Maio,andMr. John Go jack,ofDayton, Ohio,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 10, 1940, United Electrical, Radio & Machine Workersof America, C. I. O., herein called the Union, filed with the, RegionalDirector for the Ninth Region (Cincinnati, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Airtemp Division of Chrysler Corpora-tion,Dayton, Ohio, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 29, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.28 N. L. R. B., No. 55.328 AIRTEMP DIVISION OF CHRYSLER CORPORATION329On,November 5, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.On- November 7, 1940, the Company filed a motion for acontinuance.On November 8, 1940, the Regional Director issued anorder granting the motion.Pursuant to notice, a hearing was heldon November 18, 1940, at Dayton, Ohio, before Walter B. Chelf, theTrial Examiner duly designated by the Board.The Company wasrepresented by counsel, the Union by its representatives; both par=ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the-course of the hearing,the Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rules are hereby affirmed.-*Upon the entire record in the case, the Board makes the 'following :-FINDINGS OF FACT -I.THE BUSINESS OF THE COMPANYAirtemp Division of Chrysler Corporation 'is a division of Chrys-ler Corporation which is a Delaware - corporation having its prin-cipal office and place of business at Detroit, Michigan. The AirtempDivision of Chrysler Corporation has its principal office and placeof business at Dayton, Ohio, where-it is engaged in the manufactureof cooling and heating equipment.During 1939 Airtemp Divisionof Chrysler Corporation purchased approximately 300 tons of cast-ings, approximately 75 per cent of which were shipped to it frompoints outside the State of Ohio; 20 tons of forging, 75'per cent ofwhich were purchased from points outside the State of Ohio; and-10 tons of copper -tubing, approximately all of which was shippedto it from points outside the State of Ohio.During this sameperiod approximately 99 per cent of the finished products sold by.theCompany were shipped by it to points outside the State of'Ohio.II. THEORGANIZATION INVOLVED-United Electrical, Radio & Machine Workers of America is alabor organization affiliated with the Congress of Industrial Organ-izations.It admits to membership all production employees andthose employees directly associated with production of the Company,.including tool and die makers, and maintenance employees, butexcluding office, clerical, and supervisory employees, inspectors, andemployees in the engineering department. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn October 2, 1940, the Union requested sole bargaining rightsof the Company. The Company refused to grant exclusive recog,nition to the Union until a bargaining representative had beendetermined by the Board.A statement of the Trial Examiner,introduced in evidence, shows=that the Union represents a substan-tial number of employees in the unit alleged by it to be appropriate.,,'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCE.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to, lead to labor dispute's burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agreed at the hearing that the ap-propriate unit should consist of all production employees and thoseemployees directly associated with production, such as tool and diemakers, and all maintenance employees of the Company, excludingplant protection, office, and clerical employees (wherever located),,foremen, assistant foremen, working and non-working group leaders,inspectors, employees in, the engineering department, supervisors,and others having the right to hire or discharge.We see no reasonfor departing from the desires of the parties.We find that all production' employees and those employees di-rectly associated with production, such as tool and die makers, andallmaintenance employees of the Company, excluding plant pro=tection, office, and clerical employees (wherever located), foremen,assistant foremen, working and non-working group leaders, inspec-tors, employees in the engineering department, supervisors, andothers having the right to hire or discharge, constitute a unit appro-priate for the purposes of collective bargaining, and that such unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.'The Trial Examiner's statement shows that 106 employees of the approximately 150employees on the October 12, 1940, pay roll of the Company have signed authorizationcards in the Union. AIRTEMP DIVISION OF CHRYSLER CORPORATION331VI. THE DETERMINATIONOF REPRESENTATIVES.We find that the question concerning representation which hasarisencan best be resolved by an election by secret ballot.Origi-nally, the Union stated that in the event the Board directed an elec-tion it desired that the pay roll for the period ending November 12,1940, be used to determine eligibility to vote.There are approxi-mately 310 employeesin the appropriate unit on this pay roll.Arepresentative of the Company testified that due to a special order,the Company had increased its personnel since October 12, 1940, butthat upon the completion of the order on December 15, 1940, it con-templated a lay-off of employees.However, he stated that he didnot know how many or which employees would be laid off. TheUnion stated that under these circumstances if the election couldnot be held prior to December 15, it desired the use of the October12 pay roll.No reason appears -why a pay roll immediately preced-ing the date of our Direction should not be used to determine eligi-bility to vote in the election.We find that the employees of theCompany eligible to vote in the election shall be those employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election herein,including employees .who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding those whohave since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the rep-resentation, of employees of Airtemp Division of Chrysler Corpora-tion, Dayton, Ohio, within the meaning of Section 9 (c) and Section 2'(6) and (7) of the National Labor Relations Act.2.All production employees and those-employees directly associ-ated with production, such as tool and die makers, and all mainte-nance employees of the Company, excluding plant protection, office,and clerical employees (wherever located), foremen, assistant fore-men, working and nonworking group leaders, inspectors, employeesin the engineering department, supervisors, and others having the.right to hire or discharge, constitute 'a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Airtemp Division of Chrysler Corporation, Dayton,Ohio, an election by secret ballot shall be conductedas early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Ninth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject tQ Article III, Section 9, ofsaidRules and Regulations, among all production employees- andthose employees directly associated with production, such as tooland die makers, and all maintenance employees of the Company, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation andemployees who were then or have since been temporarily laid off,but excluding plant protection, office, and clerical employees (wher-ever located), foremen, assistant foremen, working and nonworkinggroup leaders, inspectors, employees in the engineering department,supervisors, others having the right to hire and discharge, and employ-ees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United ,Electrical,Radio & Machine Workers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision'and Direction of Election.[SAME TITLE] _CERTIFICATION OF REPRESENTATIVESJanuary 9,1941On December 5, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election anelection by secret ballot was conducted on December 19, 1940, under thedirection and super vie ion of, the Regional Director for the Ninth Re- AIRTEMP DIVISION OF CHRYSLER CORPORATION- '333gion (Cincinnati, Ohio).On December 21, 1940, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued andduly served upon the parties an Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report have beenfiled by'any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Number of alleged eligible voters_____________________________ 275Number of ballots placed in ballot box________________________ 255Number of unchallenged ballots for United Electrical, Radio &Machine Workers of America, C. I. O______________________ 193Number of unchallenged ballots against United Electrical, Radio.& Machine Workers of America, C. I. 0---------- ..----------62By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBY CERTIFIED that United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, has been designated and selected by a majority of all productionemployees and those employees directly associated with production,such as tool and die makers, and all maintenance employees of AirtempDivision of Chrysler Corporation, Dayton, Ohio, excluding plant pro-tection, office, and clerical employees (wherever located),foremen,assistant foremen, working and, non-working group leaders, inspec-tors, employees in the engineering department, supervisors," and othershaving the right to hire and discharge, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, United Electrical, Radio & Machine Workers of America,affiliated with the Congress of Industrial Organizations, is the exclu-sive representative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.28 N. L.R. B., No. 55a.